UNITED STAZES DISFRIGTEOURT

DISTRIC'E OF NI MANE

ACCEIVCD FILED
109 AUG -2 P $39

Federal National Mortgage Association

CIVIL ACTION NO: 2:19-cv-00290-

DEPUTY CLERKA W

Plaintiff
vs.

Gerald Arthur Leavitt and Michelle D, Leavitt

Defendants

Maine State Housing Authority,
Birdell B. Dunham, III and Linda 8. Dunham

Parties-In-Interest

RE:
11-13 Wheeler Street, Livermore Falls,
ME 04254

Mortgage: March 1, 2006
Book 6686, Page 29

DEFENDANT’S, MICHELLE D. LEAVITT, ANSWER TO PLAINTIFF’S COMPLAINT

NOW COMES the Defendant Michelle D. Leavitt, and answers Plaintiff's Complaint as follows:

1. Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph | of Plaintiff's Complaint

and, therefore, denies the same.

2. Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 2 of Plaintiff's Complaint

and therefore denies the same.

3. Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 3 of Plaintiff's Complaint

and therefore denies the same.

4. Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 4 of Plaintiff's Complaint

and therefore denies the same.
10.

11.

12.

13.

14.

15.

16.

17.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 5 of Plaintiff's Complaint
and therefore denies the samme.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 6 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 7 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 8 of
Plaintiffs Complaint.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 9 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 10 of
Plaintiff's Complaint,

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 11 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 12 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 13 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 14 of Plaintiffs Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 15 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 16 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 17 of Plaintiff's Complaint
and therefore denies the same.
18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

28,

Defendant, Michelle D, Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 18 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 19 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 20 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 21 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 22 of Plaintiff’s Complaint
and therefore denies the same.

Defendant, Michelle D, Leavitt, admits the allegations set forth in Paragraph 23 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 24 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 25 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 26 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in Paragraph 27 of Plaintiff's Complaint
and therefore denies the same.

COUNT 1 —- FORECLOSURE

Defendant, Michelle D. Leavitt, repeats and re-alleges her responses in paragraphs 1
through 27 above as if fully set forth herein.
29,

30.

31.

32,

33.

34.

35.

36.

37.

38.

39.

40.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 29 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 30 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 31 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 32 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 33 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 34 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 35 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 36 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 37 of
Plaintiff's Complaint.

COUNT II - BREACH OF NOTE

Defendant, Michelle D. Leavitt, repeats and re-alleges her responses in paragraphs 1
through 37 above as if fully set forth herein.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 39 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 40 of Plaintiff's Complaint
41.

42

43.

44,

45.

46.

47.

48.

49.

50.

31.

and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 41 of Plaintiff's Complaint
and therefore denies the same.

. Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in Paragraph 42 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 43 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 44 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 45 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 46 of Plaintiff's Complaint
and therefore denies the same.

COUNT III - BREACH OF CONTRACT, MONEY HAD AND RECEIVED

Defendant, Michelle D. Leavitt, repeats and re-alleges her responses in paragraphs 1
through 46 above as if fully set forth herein.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations admits the allegations set forth in Paragraph 48 of
Plaintiff's Complaint and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations admits the allegations set forth in Paragraph 49 of
Plaintiff's Complaint and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 50 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 51 of Plaintiff's Complaint
and therefore denies the same.
52.

53.

54.

35.

56.

57.

58.

59.

60.

61.

62.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in Paragraph 52 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 53 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 54 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 55 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 56 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 57 of Plaintiff's Complaint
and therefore denies the same.

COUNT IV —- QUANTUM MERUIT

Defendant, Michelle D. Leavitt, repeats and re-alleges her responses in paragraphs |
through 57 above as if fully set forth herein.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 59 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 60 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in Paragraph 61 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 62 of Plaintiff's Complaint
and therefore denies the same.
63.

64.

65.

66.

67,

68.

69.

70.

71.

72.

73.

74.

COUNT V — UNJUST ENRICHMENT

Defendant, Michelle D. Leavitt, repeats and re-alleges her responses in paragraphs |
through 62 above as if fully set forth herein.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 64 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 65 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 66 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 67 of Plaintiff's Complaint
and therefore denies the same.

COUNT VI — EQUITABLE MORTGAGE

Defendant, Michelle D. Leavitt, repeats and re-alleges her responses in paragraphs 1
through 67 above as if fully set forth herein.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 69 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 70 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 71 of Plaintiffs Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 72 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, admits the allegations set forth in Paragraph 73 of
Plaintiff's Complaint.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 74 of Plaintiff's Complaint
75.

and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 75 of Plaintiff's Complaint

- and therefore denies the same.

76.

77.

78.

79,

80.

81.

82.

83.

84.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 76 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 77 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 78 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 79 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 80 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 81 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 82 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 83 of Plaintiff's Complaint
and therefore denies the same.

Defendant, Michelle D. Leavitt, is without knowledge or information sufficient to form a
belief as to the truth of the allegations set forth in Paragraph 84 of Plaintiff's Complaint
and therefore denies the same.
DEFENSES AND AFFIRMATIVE DEFENSES ON BEFALF OF MICHELLE D.
LEAVITT

1. Plaintiff's Complaint fails to state a cause of action upon which relief may be granted
against the Defendant.

2. This Court does not have jurisdiction over any of the Counts of this Complaint.

3. Plaintiff's claims are barred by the equitable doctrines of “unclean hands” and/or in
part delicto.

4, Plaintiff's own conduct or negligence was the contributing conduct of its damages.
5. Plaintiffs Complaint is barred by the doctrines of estoppel and/or preclusion.

6. Plaintiff's Complaint is barred by the applicable Statute of Limitations.

7. The Plaintiff's action is barred by the doctrine of laches.

8. The Plaintiff has failed to comply with the provisions of 14 M.R.S. §6101 et seq. and
§6321 et seq. and the Uniform Commercial Code.

9. There is no privity of contract between the Plaintiff and the Defendant.
10. The Plaintiff has no standing to bring this action against the Defendant.

WHEREFORE, Defendant, Michelle D. Leavitt hereby respectfully requests that she be
dismissed from this action and the Complaint be dismissed.

“

nein Wh Or

Michelle D. Leavitt
138 Tessier Road
Jay, ME 04239
CERTIFICATE OF SERVICE

I, Michelle D. Leavitt, representing myself, certify that on this date | have caused a copy of the
Answer to Plaintiff's Complain to be served upon the following parties by mailing a copy of the
same by first class US mail, postage prepaid at the addresses listed below:

Federal National Mortgage Association John A. Doonan, Esq.
3900 Wisconsin Avenue, N.W. Reneau J. Longoria, Esq.
Washington, D.C. 20016-2892 Doonan, Graves & Longoria, LLC

100 Cummings Center, Suite 225D
Beverly, MA 01915

John 8. Bobrowiecki, Jr., Esq

Gerald Arthur Leavitt Maine State Housing Authority
77 Paradis Road/PO Box 202 353 Water Street
Peru, ME 04290 Augusta, ME 04330

Birdell B. Dunham, III
Linda $. Dunham

PO Box 87

Wilton, ME 04294

Dated: August 1, 2019 ar antg WD deal

Michelle D. Leavitt
